Case 3:19-cv-01537-BEN-JLB Document 43 Filed 08/03/20 PageID.4528 Page 1 of 1




  1
  2
  3
  4                            UNITED STATES DISTRICT COURT
  5                           SOUTHERN DISTRICT OF CALIFORNIA
  6
       JAMES MILLER, et al.,                             Case No.: 19-cv-1537-BEN (JLB)
  7
  8                                      Plaintiffs,
              v.                                         ORDER
  9                                                      DENYING LEAVE TO PARTICIPATE
       XAVIER BECERRA, in his official                   AS AMICI CURIAE
 10                                                      [Dkt. Nos. 34 and 35]
       capacity as Attorney General of the State
 11    of California,
 12                                     Defendant.
 13
 14         Movant Giffords Law Center to Prevent Gun Violence and Movant
 15   Everytown for Gun Safety Fund seek leave to participate in the action as amici
 16   curiae. Courts have broad discretion to consider amicus briefs and appoint amicus
 17   curiae. In this case the movants seek to assist in the defense of statutes restricting
 18   ownership and possession of firearms defined as assault weapons. The Defendant
 19
      Xavier Becerra, in his official capacity as Attorney General of the State of
 20
      California, is well-equipped to defend the statutes at issue. Therefore, the Court
 21
      denies the motions of Movants.
 22
            IT IS SO ORDERED.
 23
      Dated: July 30, 2020                             __________________________
 24                                                    HON. ROGER T. BENITEZ
 25                                                    United States District Judge
 26
 27
 28
